Citation Nr: 0510563	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to genital disability, claimed as a loss of 
feeling in the genital area and erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1988 to July 1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In February 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for 
genital disability, manifested primarily by numbness in the 
genital area and ED. 

During his February 2005 hearing, the veteran testified that 
his genital disability was the result of a fall in service in 
1989.  He stated that he sustained a number of injuries, 
including scrotal swelling.  He maintained that those 
injuries had resulted in numbness in the genital area and 
erectile dysfunction and that service connection is, 
therefore, warranted.  In the alternative, the veteran 
contended that his genital disability was the result of 
spinal anesthesia administered in service in conjunction with 
surgery.  

The veteran also testified that in 2002, he had been treated 
for his genital disorder by a VA urologist in La Jolla.  He 
stated that he had recently received private medical 
treatment for that disorder; however, it was noted that the 
records of that treatment had not been associated with the 
claims folder.  Therefore, the record was held open for 60 
days so that the veteran could obtain those records and send 
them to the VA.

In late February 2005, following the veteran's hearing, the 
RO received copies of treatment records from a Dr. A. 
reflecting the veteran's treatment at the Sharpe Rees-Stealy 
Medical Group in May and June 2003.  The RO also received a 
record reflecting the veteran's treatment in July 2000 at the 
VA Outpatient Clinic in Mission Valley, California.  Both 
records had already been associated with the claims folder.  
There was no evidence that the VA treatment had been 
performed by a urologist.  

The evidence shows that in service in October 1990, the 
veteran underwent a neurologic consultation, in part, for L5 
radiculopathy on the left and meralgia paresthetica, also on 
the left.  It was noted that in January 1989, he had fallen 
on the ship and felt a popping feeling in his back, followed 
immediately by low back pain.  It was also noted that in 
approximately October 1990, he had stepped off a curb with a 
sudden jolt.  Since that time, he had reportedly had left 
lateral thigh numbness and intermittent sporadic pain 
shooting from his back.  

The evidence suggests that in January 1989, the veteran was 
stationed in Pearl Harbor, Hawaii.  However, the record is 
negative for any reports of treatment following the claimed 
injury in January 1989.  

The evidence also shows that in service in February 1993, the 
veteran fell down some stairs and sustained a broken right 
ankle.  That fracture was treated with open reduction and 
internal fixation.  In June 1994, the veteran underwent 
arthroscopy, in part, to remove the metal plate and screws 
which had been used to repair his right ankle.  Spinal 
anesthesia was administered in association with that surgery.

From November 1999 through June 2004, the veteran was treated 
for various disorders at the VA Medical Center (MC) in San 
Diego.  In March 2000, it was noted that he was to have 
laboratory testing to determine his testosterone level.  The 
report of that laboratory testing has not been associated 
with claims folder.  (It is unclear whether the records 
reflecting the veteran's treatment at the VA were obtained 
from the veteran or directly from the San Diego VAMC.)

Records from Sharpe Rees-Stealy Medical Group show that in 
May and June 2003, the veteran was treated for ED.  In June 
2003 report of a neurologic evaluation by S. A. R., M.D., it 
was noted that the veteran had been seen by a urologist at 
the VA hospital who felt that the veteran's ED had been the 
result of a great degree of scrotal swelling associated with 
a fall in service.  The veteran stated that apparently, such 
opinion had not been documented.  Therefore, he was 
requesting a second opinion on that issue from someone 
outside the VA.  Following the evaluation, Dr. R. noted that 
the veteran had ED and recommended that the veteran have a 
consultation with a urologist.  

In light of the foregoing, it is clear that the veteran 
sustained injuries in at least one fall in service and that 
he received spinal anesthesia in association with surgery for 
the residuals of that fall.  It is also clear that he 
currently has ED and that a urologic consultation has been 
recommended to determine whether there is any relationship 
between that disability and the residuals of the fall in 
service.  Therefore, additional development of the record is 
warranted prior to further consideration by the Board.  
Accordingly, the case is remanded for the following actions:

1.  Through official channels, such as 
the National Personnel Records Center 
(NPRC) and Tripler Army Medical Center in 
Hawaii, request records reflecting the 
veteran's treatment following a fall on 
board ship in January 1989.  Also request 
that the veteran provide any such records 
in his possession.  Failures to respond 
or a negative reply to any request must 
be noted in writing and associated with 
the claims folder.

2.  Request that the San Diego VAMC 
furnish the report of laboratory testing, 
which had been scheduled in March 2000 to 
measure the veteran's testosterone level.  
Also request that the veteran provide any 
such record in his possession.  Failures 
to respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.

3.  Write to the veteran and give him an 
opportunity to furnish the names, 
addresses, and approximate dates of 
treatment or examination, of all health 
care providers who may possess additional 
records (i.e. not currently on file) 
pertinent to his claim of entitlement to 
service connection for a genital 
disability, claimed as a loss of feeling 
in the genital area and ED.  This should 
include, but is not limited to, reports 
of treatment or examination performed by 
a urologist at the VA in 2002.  Such 
records must then be requested directly 
from the health care provider(s) for 
inclusion with the claims file.  However, 
this does not preclude the veteran from 
submitting any additional records he may 
have in his possession.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

If the requested records are alleged to 
be in the possession of an individual or 
facility not associated with the Federal 
government, but are not available, notify 
the appellant and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4.  When the actions in paragraph 1 and 2 
have been completed, schedule the veteran 
for a urologic examination to determine 
the nature, etiology, and extent of any 
genital disability found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

If genital disability is diagnosed, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that such disability is the 
result of any event in service, 
including, but not limited to, injuries 
sustained in a fall in February 1993 or 
the spinal anesthesia administered in 
conjunction with surgery in June 1994.  
The rationale for all opinions must be 
set forth in writing.

5.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
service-connection for genital 
disability, claimed as a loss of feeling 
in the genital area and ED.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 


                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


